Name: Commission Regulation (EC) NoÃ 877/2009 of 24Ã September 2009 fixing the representative prices and additional import duties for certain products in the sugar sector for the 2009/10 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  foodstuff;  prices;  EU finance
 Date Published: nan

 25.9.2009 EN Official Journal of the European Union L 253/3 COMMISSION REGULATION (EC) No 877/2009 of 24 September 2009 fixing the representative prices and additional import duties for certain products in the sugar sector for the 2009/10 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), lays down that the cif import prices for white sugar and raw sugar are to be considered the representative prices. Those prices are fixed for the standard qualities defined in points II and III respectively of Annex IV to Regulation (EC) No 1234/2007. (2) For the purposes of fixing those representative prices, account must be taken of all the information provided for in Article 23 of Regulation (EC) No 951/2006, except in the cases provided for in Article 24 of that Regulation. (3) For the purposes of adjusting prices not relating to the standard quality, the price increases or reductions referred to in Article 26(1)(a) of Regulation (EC) No 951/2006 should be applied to the offers taken into consideration in the case of white sugar. In the case of raw sugar, the corrective factors provided for in point (b) of that paragraph should be applied. (4) Where there is a difference between the trigger price for the product concerned and the representative price, additional import duties should be fixed under the terms laid down in Article 39 of Regulation (EC) No 951/2006. (5) The representative prices and additional import duties for the products concerned should be fixed in accordance with Article 36 of Regulation (EC) No 951/2006. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and the additional duties applying to imports of the products referred to in Article 36 of Regulation (EC) No 951/2006 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. ANNEX Representative prices and additional import duties applicable to white sugar, raw sugar and products covered by CN code 1702 90 99 from 1 October 2009 (EUR) CN code Representative price per 100 kg net of the product concerned Additional duty per 100 kg net of the product concerned 1701 11 10 (1) 35,59 0,61 1701 11 90 (1) 35,59 4,23 1701 12 10 (1) 35,59 0,47 1701 12 90 (1) 35,59 3,93 1701 91 00 (2) 39,49 5,62 1701 99 10 (2) 39,49 2,49 1701 99 90 (2) 39,49 2,49 1702 90 95 (3) 0,39 0,29 (1) For the standard quality as defined in point III of Annex IV to Council Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) For the standard quality defined in point II of Annex IV to Regulation (EC) No 1234/2007. (3) Per 1 % sucrose content.